


ALTERA CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
ALTERA CORPORATION 2005 EQUITY INCENTIVE PLAN
(UNITED STATES, VP AND ABOVE)
Unless otherwise defined herein, the terms defined in Altera's 2005 Equity
Incentive Plan shall have the same defined meanings in this Performance Award
Agreement (Restricted Stock Units) (the "Agreement").
You have been granted restricted stock units ("RSUs") subject to the terms and
conditions of the Plan, the Notice of Restricted Stock Unit Grant ("Notice of
Grant") and this Agreement.
1.
Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant. Settlement of RSUs shall be in Shares. Unless expressly determined
otherwise by the Committee, prior services rendered to the Company by
Participant shall constitute sufficient consideration for the payment of the par
value per RSU (par value being $0.01 per Share).

2.
No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right to vote such Shares, subject to
the terms, conditions and restrictions described in the Plan and herein.

3.
Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to Participant as additional RSUs.

4.
Cessation of Vesting Due to Employee Schedule Change. Notwithstanding the
vesting provided for above, in the event a Participant who is an employee of the
Company or a Subsidiary, who is regularly scheduled to work twenty (20) hours or
more per week, voluntarily chooses (i.e., other than for reasons protected by
law) to reduce his or her work schedule with the Company or a subsidiary to
fewer than twenty (20) hours per week, the RSU’s subject to the award shall
cease to vest during the period of time in which such employee regularly
maintains such a schedule.

5.
No Transfer.The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.

6.
Termination. If Participant's continuous employment or consultancy with the
Company or any of its subsidiaries shall terminate for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.

7.
Clawback. Except as prohibited by applicable law, the Company will be entitled
to recover any RSU incentive compensation that Participant received where: (1)
the compensation was based in whole or in part on financial information that was
required to be reported under the Federal securities laws and that thereafter is
the subject of a restatement of Company financial statements filed with the SEC;
(2) the Company determines that the Participant engaged in fraud or other
intentional misconduct that caused or substantially contributed to the need for
the restatement; (3) the compensation provided to the Participant was higher
than it should have been based on the Company’s financial statements as
restated; and (4) the excess compensation was provided to the Participant within
three years prior to the date that the restated financial statements were filed
with the SEC. In each such instance, the Company will, to the extent practicable
and subject to all applicable laws, seek to recover from the Participant the
amount by which the Participant’s incentive payments for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results.

8.
Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by this Agreement and by the provisions of the Plan
(incorporated herein by reference). Participant: (i) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (ii) represents





--------------------------------------------------------------------------------




that Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
9.
Tax Consequences. Participant acknowledges that there will be tax consequences
upon settlement of the RSUs or disposition of the Shares, if any, received in
connection therewith, and Participant should consult a tax adviser prior to such
settlement or disposition. Applicable withholding taxes shall be satisfied by
the Company in its sole discretion by (i) withholding the applicable number of
Shares otherwise deliverable upon settlement of the RSU in accordance with rules
and procedures established by the Committee and/or (ii) sell or arrange for the
sale of Shares to be issued on the vesting of RSUs to satisfy the withholding or
payment obligation. There is no tax event upon granting of an RSU. Upon vesting
of the RSU, Participant will include in income the fair market value of the
Shares subject to the RSU. The included amount will be treated as ordinary
income by Participant and will be subject to withholding by the Company. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held greater than one year from the date of settlement.

10.
Compliance with Laws and Regulations. The issuance of Shares will be subject to
and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company's Common Stock may be listed or quoted at the time of such issuance or
transfer.

11.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant's heirs, executors, administrators, legal representatives,
successors and assigns.

12.
Governing Law; Severability. The Plan and Notice of Grant are incorporated
herein by reference. The Plan, the Notice of Grant and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof. This
Agreement is governed by California law except for that body of law pertaining
to conflict of laws. If any provision of this Agreement is determined by a court
of law to be illegal or unenforceable, then such provision will be enforced to
the maximum extent possible and the other provisions will remain fully effective
and enforceable.

13.
NO GUARANTEE OF EMPLOYMENT. PARTICIPANT UNDERSTANDS AND AGREES THAT HIS OR HER
EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES IS FOR AN UNSPECIFIED DURATION
AND CONSTITUTES "AT-WILL" EMPLOYMENT. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF RSU'S PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE OR CONSULTANT AT THE WILL OF THE COMPANY OR
ITS SUBSIDIARY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED RSU'S OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT'S RIGHT OR THE COMPANY'S AND/OR
SUBSIDIARY'S RIGHT TO TERMINATE PARTICIPANT'S EMPLOYMENT AT ANY TIME, WITH OR
WITHOUT CAUSE.







--------------------------------------------------------------------------------




By your signature and the signature of the Company's representative on the
Notice of Grant, Participant and the Company agree that this RSU is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement. Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice of Grant and
this Agreement. Participant further agrees to notify the Company upon any change
in Participant's residence address.






